Case MDL No. 2004 Document 160 Filed 06/17/21 Page 1of4

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: PARAQUAT PRODUCTS LIABILITY
LITIGATION MDL No. 3004

 

(SEE ATTACHED SCHEDULE)

CONDITIONAL TRANSFER ORDER (CTO —1)

On June 7, 2021, the Panel transferred 9 civil action(s) to the United States District Court for the Southern
District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
_F.Supp.3d_(J.P.M.L. 2021). Since that time, no additional action(s) have been transferred to the Southern
District of Illinois. With the consent of that court, all such actions have been assigned to the Honorable
Nancy J. Rosenstengel.

 

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Illinois and assigned to Judge Rosenstengel.

Pursuant to Rule 7.1 of the i idistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Illinois for the reasons stated in the order of June 7, 2021, and, with the consent of that court, assigned to the
Honorable Nancy J. ———_

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Illinois. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7-day
period, the stay will be continued until further order of the Panel.

 

 

 

 

 

 

 

Inyarsch at pe ohipcton FOR THE PANEL:
obey oh ied
{ Jun 17,2021 ] Gy Conn
wen _ C
! John W. Nichols
Clerk of the Panel

SOUTHERN DISTRICT OF ILLINOIS
CERTIFIED oP

By
pate__bllani

 
|

Case MDL No. goo4 Document 160 Filed 06/17/21 Page 2 of 4

IN RE: PARAQUAT PROH UCTS LIABILITY

MDL No. 3004

SCHEDULE CTO-1 — TAG-ALONG ACTIONS

 

LITIGATION
|
DIST DIV. CANO,
ALABAMA NORTHERN
ALN 2 21-00611
ARIZONA |
AZ 3 | 21-08068
ARKANSAS EASTERN |
ARE 3 | 21-00069
CALIFORNIA NORTHERN
CAN 3 | 21-02585
CAN 3 | 21-02797
CAN 3 | 21-03047
CAN 3 21-03048
CAN 3 21-03049
CAN 3 21-03051
CAN 3 21-03059
CAN 3 21-03229
CAN 3 21-03305
CAN 3 21-03308
CAN 3 21-03310
CAN 3 21-03443
CAN 3 21-03879
CAN 3 2103932
CAN 4 21-02582
CAN 4 21-02595
CAN 4 21-03233
CAN 4 21-03278
CAN 4 21-03409
CAN 4 21-03424
CAN 4 21-03488
CAN 4 21-03606
CAN 4 21-03650
CAN 4 21-03670
CAN 4 21-03929

CASE CAPTION

Rutherford v. Syngenta Crop Protection LLC et al

Barr v. Syngenta AG et al

Gray v. Syngenta Crop Protection LLC et al

Haresnape v. Syngenta AG et al

Ward v. Syngenta AG et al

Ayres v. Syngenta Crop Protection, LLC et al
Dietrich v. Syngenta Crop Protection, LLC et al
Larsen v. Syngenta Crop Protection, LLC et al
Glassburn v. Syngenta Crop Protection, LLC et al
Smith v. Syngenta Crop Protection, LLC et al
Parson v. Syngenta Crop Protection, LLC et al
Galasso et al v. Syngenta AG et al

Werking v. Syngenta AG et al

Dove et al v. Syngenta AG et al

Brown Jefferson v. Syngenta AG et al

Vacchino v. Syngenta AG et al

Hensgens v. Syngenta AG et al

Adams v. Syngenta AG et al

Mettetal v. Syngenta AG et al

Milling et al v. Syngenta Crop Protection, LLC et al
Amatucci v. Sygenta AG et al

Jones v. Syngenta AG et al

Hancock v. Syngenta AG et al

Edwards v. Syngenta Crop Protection, LLC et al
Passino et al v. Syngenta AG et al

Ingram v. Sygenta AG et al

Nelson v. Sygenta AG et al

Normand v. Syngenta AG et al
Case MDL No. 3004 Document 160 Filed 06/17/21 Page 3 of 4

 

IOWA SOUTHERN
IAS 4 boca
MARYLAND |
MD 8 21-00908
MINNESOTA |
MN 0 '21-01059
MN 0 21-0106!
MN 0 21-01062
MN 0 21-01063
MN 0 21-01064
MN 0 21-01065
MN 0 21-01066
MN 0 21-01067
MN 0 21-01068
MN 0 21-01106
MN 0 21-01107
MN 0 21-01108
MN 0 21-01109
MN 0 21-01110
MN 0 21-01111
MN 0 21-01112
MN 0 21-01113
MISSISSIPPI NORTHERN
MSN 4 21-00047
MSN 4 21-00059
MISSOURI EASTERN |
|
MOE 1 | 21-00081
MOE 1 | 21-00082
MOE 2 21-00029
MOE 2 21-00030
MOE 2 21-00031
NORTH DAKOTA
ND 1 21-00088
PENNSYLVANIA EASTERN
PAE 2 21-01996
PAE 2 21-02013
PAE 2 21-02016
PAE 5 21-02397

 

Holliday v. Syngenta AG et al

Spriggs v. Syngenta Crop Protection, LLC et al

Rysavy v. Syngenta Crop Protection, LLC et al
Elmore v. Syngenta Crop Protection, LLC et al
Supenia v. Syngenta Crop Protection, LLC et al
Gamwell v. Syngenta Crop Protection, LLC et al
Trower v. Syngenta Crop Protection, LLC et al
McDonald v. Syngenta Crop Protection, LLC et al
Kirk v. Syngenta Crop Protection, LLC et al
Richmond y. Syngenta Crop Protection, LLC et al
McDonald v. Syngenta Crop Protection, LLC et al
Cates v. Syngenta Crop Protection, LLC et al
Pilgreen v. Syngenta Crop Protection, LLC et al
Self v. Syngenta Crop Protection, LLC et al

West v. Syngenta Crop Protection, LLC et al
Firmin v. Syngenta Crop Protection, LLC et al
Gaddis v. Syngenta Crop Protection, LLC et al
Smith v. Syngenta Crop Protection, LLC et al
Wilson et al v. Syngenta Crop Protection, LLC et al

Nunnery v. Syngenta AG et al
Ruscoe v. Syngenta AG et al

Strickland v. Syngenta Crop Protection LLC et al
Otten v. Syngenta Crop Protection LLC et al
Adams v. Syngenta Crop Protection LLC et al
McCarty v. Syngenta Crop Protection LLC et al
Hays v. Syngenta Crop Protection, LLC et al

Moen v. Syngenta Crop Protection LLC et al

CNOnE et al v. SYNGENTA CROP PROTECTION LLC et
a

oo et al v. SYNGENTA CROP PROTECTION LLC et
a

FRIDAY et al v. SYNGENTA CROP PROTECTION LLC et
al

LANDIS v. SYNGENTA CROP PROTECTION LLC et al
Case MDL No. od Document 160 Filed 06/17/21 Page 4 of 4

PENNSYLVANIA MIDDLE

PAM 4 1-00948 Wurster v. Syngenta Crop Protection LLC et al
TENNESSEE MIDDLE

TNM I 21-00033 Morrow v. Syngenta Crop Protection LLC et al

TNM 1 21-00034 Nichols v. Syngenta Crop Protection LLC et al

 

 
